                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                   NO. 4:97-CR-0005-FL-1


  UNITED STATES OF AMERICA
                                                               ORDER TO SEAL
      v.

  QUINTINE EARL WHITEHEAD


       On motion of the Defendant, QUINTINE EARL WHITEHEAD, and for good cause

shown, it is hereby ORDERED that DE [352] be sealed until further notice by this Court.

       IT IS SO ORDERED.

                1st day of May, 2019.
       This the ___



                                           ________________________________________
                                           The Honorable Louise Wood Flanagan
                                           United States District Court Judge
